          Case: 3:19-cv-00100-bbc Document #: 31 Filed: 06/19/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 CRANBERRY GROWERS                                           Court File No. 19-CV-100
 COOPERATIVE,
                                  Plaintiff,
 v.                                                       CRANBERRY GROWERS
 MAXWELL FOOD                                          COOPERATIVE’S RULE 26(a)(3)
 PRODUCTS PTY. LTD.                                      PRETRIAL DISCLOSURES
                                  Defendant.


          Plaintiff Cranberry Growers Cooperative (“CranGrow”), by its attorney, Roger Sage,

pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure, hereby makes the following

Pretrial Disclosures. CranGrow reserves the right to modify and supplement these disclosures

through discovery and as necessary prior to trial.

          A.      The name and, if not previously provided, the address and telephone number for

each witness-separately identifying the party expects to present and those it may call if the need

arises.

RESPONSE:

               1. Representatives and former representatives of CranGrow including the following

                  individuals:

                      a. Timothy (Tim) J. Feit, former director of sales, 1936 Woodcrest Circle,
                         Mosinee, Wisconsin, telephone number 715-203-6940.

                      b. James Reed, former CEO and President, 404 Airport Drive, Yoakum,
                         Texas, telephone number 903-424-5018.

                         The above former CranGrow representatives are familiar with numerous
                         aspects of the cranberry product purchases by Maxwell.

                      c. Linda Lynch, former employee, 23929 Aspen Ave., Warrens, Wisconsin
                         telephone number 608-892-7106.
       Case: 3:19-cv-00100-bbc Document #: 31 Filed: 06/19/20 Page 2 of 4



                      Ms. Lynch is a former CranGrow employee with knowledge of the
                      accounting for the purchase of cranberries by Maxwell.

                   d. Bonnie Chaird, former employee, 23929 Aspen Ave., Warrens, Wisconsin
                      telephone number 608-892-7106.

                      Ms. Chaird is a former CranGrow employee with knowledge of the logistics
                      and shipping for the purchase of cranberries by Maxwell.

                   e. Jeremy Eichhorn, General Manager, 23929 Aspen Ave., Warrens,
                      Wisconsin telephone number 608-892-7106.

                      Mr. Eichhorn is a records custodian of documents and is familiar with the
                      purchase of cranberries by Maxwell. Mr. Eichhorn can be reached through
                      counsel.

              2.      Representatives of Maxwell Food Products Pty. Ltd. (“Maxwell”),

      including the following individuals:

                      a.      Paul Walsh, International Trading Manager.
                      b.      Chris Spratt, Managing Director.
                      c.      Tom Batey.


                      Address:        Maxwell Food Products Pty Ltd.
                                      Suite 8, Level 2
                                      Sydney Markets Plaza Building
                                      250-318 Parramatta Road
                                      Sydney markets NSW 2129
                                      Australia

                      Telephone number: +61 2 9708 2118

                      The above Maxwell representatives are familiar with numerous aspects of
                      the cranberry product purchases by Maxwell.


      B.      The designation of those witnesses whose testimony the party expects to present by

deposition and, if not taken stenographically, a transcript of the pertinent parts of the deposition.

      RESPONSE: No depositions taken.




                                                     2
        Case: 3:19-cv-00100-bbc Document #: 31 Filed: 06/19/20 Page 3 of 4



       C.      An identification of each document or other exhibit, including summaries of other

evidence-separately identifying those items the party expects to offer and those it may offer if the

need arises.

       RESPONSE:

               1.   Exhibits expected to be offered:

                    a.   Email communications (previously identified in Western District of

                         Wisconsin Case No. 19-CV-100 as Document No. 11-1, Exhibit A)

                         consisting of 6 pages.

                    b. Cranberry purchase orders (previously identified in Western District of

                         Wisconsin Case No. 19-CV-100 as Document No. 11-2, Exhibit B)

                         consisting of 7 pages.

               2. Exhibits that may be offered:

                    a. Email communications (previously identified in the Bankruptcy Court for

                         Western District of Wisconsin Case No. 17-13338 as Document No 225-

                         2) consisting of 2 pages.

                    b. Email communications (previously identified in the Bankruptcy Court for

                         Western District of Wisconsin Case No. 17-13338 as Document No 225-

                         3) consisting of 5 pages.

                    c. Email communications (previously identified in the Bankruptcy Court for

                         Western District of Wisconsin Case No. 17-13338 as Document No 225-

                         4) consisting of 5 pages.




                                                       3
Case: 3:19-cv-00100-bbc Document #: 31 Filed: 06/19/20 Page 4 of 4



          d. Email communications (previously identified in the Bankruptcy Court for

              Western District of Wisconsin Case No. 17-13338 as Document No 225-

              5) consisting of 5 pages.

          e. Email communications (previously identified in the Bankruptcy Court for

              Western District of Wisconsin Case No. 17-13338 as Document No 225-

              6) consisting of 3 pages.

Dated: June 19, 2020.



                                          electronically signed by Attorney Roger Sage
                                          Roger Sage, plaintiff’s attorney
                                          Attorney Roger Sage
                                          30 W. Mifflin St., Suite 1001
                                          Madison, WI 53703
                                          (608) 258-8855
                                          State Bar No. 01009033




                                           4
